DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/20/2022 has been entered. Claim 30 has been amended. Claims 21-40 are pending and are examined herein.

Response to Argument
Applicant's arguments filed on 5/20/2022, with respect to the rejection of the pending claims under 35 U.S.C. §103 have been fully considered.
Applicant argues that “Anders does not teach a single file ( or file stream) that includes both animation time properties and animation graphic properties as claimed. Instead, Anders teaches a separate timeline object that fetches graphic information from a graphic-only file. As such, Applicant respectfully disagrees that Anders teaches or suggests a graphic library file having an animation start time.” (Rem./Arg. Page 7)
Examiner respectfully disagrees. Anders teaches media file [i.e., a graphic library file] that includes objects that are depicted within frames and/or images that comprise the media file. The objects may be associated with properties that describe various aspects of the object. The animation application renders a user interface for creating an animation for one or more objects included in the media file [¶ 0029]. The user may invoke the animation pin selector to place an animation pin on the time line  and indicate the direction of the animation to occur in the animation period. Accordingly, animation application record a state of the objects(i.e., property values of the objects) at the time of the pin placement. Thus, the animation to be defined will occur such that the property values of selected objects at the start of the animation will correspond to an edited state of the objects and the property values of the selected objects at the end of the animation will correspond to the recorded state of the object [¶0038]. records a state of a plurality of objects included in an animation environment. …the objects are associated with a media file. Recording the state of the plurality of objects comprises recording values of one or more properties of the plurality of objects to define the recorded state of the objects [¶0042]. Anders using the “pin” to define / record / create the animation and the recorded state of the objects are associated the media file. Therefore,  an ordinary skills in the art would appreciated that the recorded state of the objects having a start time and an end time. 
Applicant further argues that “Applicant respectfully disagrees that Anders teaches or suggests a graphic library file having an animation asset name.” (Rem./Arg. Page 8)
Examiner respectfully disagrees. Anders teaches file may include a file name, a unique identifier, and a data object reference, and/or other data….the data object reference may identify a data object associated with the file that is stored in the memory [¶0027]. Thus, given the broadest reasonable interpretation, Examiner considers “the data object reference may identify a data object” to read on  “an animation asset name”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 25-26, 31-32 and 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0293555 (Anders et al.) in view of  US 2014/0026023 (Cabanier) further in view of JP 2006107132 (Jinbo) and US 2012/0276880 (Angorn et al.).

Regarding Claim 21, Anderson teaches a method for rendering an animation, the animation comprising at least one animation asset ([⁋ 0018] Methods for creating animations involving objects [e.g., animation asset] using intuitive animation features.), the method comprising: creating a graphic library file [e.g., media file] on a non-transitory computer-readable medium ([Fig. 1, ⁋ 0027] …the term "file" refers to one or more electronic files that are maintained and organized by a file system. Each file may include a file name, a unique identifier, and a data object reference, and/or other data. …the data object reference may identify a data object associated with the file that is stored in the memory 106 [⁋ 0029] the memory 106 includes one or more media files 119. …media file 119 may include objects 135 that are depicted within frames and/or images that comprise the media file 119. The animation application 123 renders a user interface 126 for creating an animation for one or more objects included in the media file 119. [⁋ 0042] Beginning with step 1103, the computing device 103 records a state of a plurality of objects included in an animation environment. …the objects are associated with a media file 119); 
adding to the graphic library file a name for the at least one animation asset [e.g., objects] ([⁋ 0027], Each file may include, inter alia, a data object reference [e.g., a name for the object/asset] …the data object reference may identify a data object associated with the file that is stored in the memory 106. [⁋ 0029], …media file 119 may include objects 135 that are depicted within frames and/or images that comprise the media file 119); 
adding to the graphic library file location coordinates of the at least one animation asset ([⁋ 0029], …media file 119 may include objects 135 that are depicted within frames and/or images that comprise the media file 119…the objects 135 may be associated with properties 136 that describe various aspects of the object 135, such as for example, color, thickness, location, and/or other properties 136. [Fig. 5, ⁋ 0033], the user may indicate a change in a property value associated with one or more objects included in the object panel 203. For example, the user may adjust an x-axis location of the objects in the object panel 203 [⁋ 0042], recording values of one or more properties 136 of the plurality of objects to define the recorded state of the objects. For example, the properties 136 may include an x-axis value and a y-axis value [e.g., location coordinates] of the respective object on a grid. [⁋ 0047], record values of properties 136 such as an x-axis value or a y-axis value describing the location of an object); 
adding to the graphic library file an animation time duration of the at least one animation asset ([⁋ 0030], The time line 206 represents a period of time during which the object may be animated. … the time line 206 may be configurable to expand and shrink the period of time that appears within the time line 206. [⁋ 0031], FIG. 3 includes animation period 139 as specified by input from the user. The user may adjust the length of the animation period 139…the user may also indicate the direction and the animation period 139 for the animation of one or more objects depicted in the object panel 203 [⁋ 0032], As shown in FIG. 4, the user has indicated that the animation period 139 last for 1.5 seconds. [⁋ 0044], the animation rendered may occur for a period of time defined by an animation period 139);
adding to the graphic library file an animation start time of the at least one animation asset ([⁋ 0020], …an animation pin that simultaneously defines one or more animation periods for objects and defines changes in property values of the objects that occur within the animation period(s). … the user may indicate a location on a timeline to place an animation pin to define a direction and duration of the animation. The animation pin may mark the location for the end of the animation or the beginning of the animation based on the indicated direction. If the pin is placed before the time of the play head, the recorded state will be the start of the animation [e.g., start time] and the edited state will be the end of the animation. Conversely, if the pin is placed after the time of the play head, the edited state will be the start of the animation and the recorded state will be the end of the animation. [⁋ 0049] …identifies a direction 133 of the animation. …the user may indicate to start the animation with the recorded state of the objects and end the animation with the edited state where the received changes to the state of the objects are gradually applied to the objects to perform the animation. [⁋ 0050] if the direction 133 indicates to start the animation with the recorded state, the computing device 103 renders the animation such that the state of the objects exhibit the recorded state of the objects and then uniformly applies the received changes to the state for at least the subset of changes to place at least the subset of objects in the edited state. For example, renders the animation such that the received changes to the state of at least the subset of objects is applied in a gradual and uniform manner over the animation period 139 such that by subset of objects exhibits the received changes to the state at the end of the animation period 139);
Anders does not explicitly teach, however, Cabanier teaches parsing at least some of the graphic library file into text comprising attribute-value pairs ([⁋ 0018], after converting the presentation information 130, the animation information is converted. For example, the received animation information may be converted into JavaScript Object Notation (JSON)1 by an authoring tool being executed on an electronic device. … adjustment information such as the timing, movement, appearance, disappearance, and/or another event for one or more graphical objects associated with the received presentational content may be converted into JSON, XML, and/or another data-interchange format); and transmitting the text to a web application to be transcoded and rendered ([⁋ 0019], a web page authoring tool being executed on an electronic device stores the converted presentation information and/or the converted animation information in a web page being authored in the web page authoring tool. [⁋ 0020], the web page authoring tool may store a script, such as JavaScript, for a runtime engine in the web page being authored. …one or more animations are displayed in substantially the same manner by various web browsers when the web page is rendered. … the web page, including one or more animations, can be displayed by numerous types of compatible browsers using at least the stored presentation information and animation information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Anders with Cabanier teaching of converting the  animation information into JavaScript Object Notation (JSON) and transmit to the web page to render, because it would allow to display the animation to different users with numerous types of compatible browsers. 
Anders in view of Cabanier do not explicitly teach, however, Jinbo teaches adding to the graphic library file an animation movement type of the at least one animation asset ([page 6, 1st paragraph] animation effect table includes basic motion identification information indicating identification information of the basic motion of the animation, a start time for designating the start time of the object motion, an end time for designating the end time of the object motion, and a reference for moving the object in parallel… although the operations shown as stationary, linear movement [e.g., movement type straight line], and broken line movement are shown, other movements such as stationary broken line movement, ROUND movement, mapping, that is, XY mapping, circular movement, elliptical movement, zigzag movement [e.g., movement type], etc. are newly added, and It may be changed. [page 10, 3rd and 5th paragraph], FIG. 23 is a diagram showing an outline reproduction image of how reproduction is performed based on the animation effect table set in FIG. 22. … In object B, the basic motion identification is linear movement / single object, and the object is a round image based on the object type specific information, but more precisely it is the storage destination information of the round image. 260) to the B end point, for example, the (80,180) coordinate, the moving time is 2 seconds, and the start time and the end time indicate the first 0 seconds to 2 seconds. It is shown that the circular image moves uniformly from the (0,260) coordinate to the (80,180) coordinate for 2 seconds from the beginning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jinbo with Anders and Cabanier, in order to includes movement type information indicating movement of the animated object as taught by Jinbo, because it would have been an advantageous addition to the animated object properties that allow the object to move in various ways.
Anders in view of Cabanier and Jinbo do not explicitly teach, however, Angorn teaches an animation in an electronic greeting card ([⁋ 0005], methods for creating, editing and distributing electronic greeting cards through an app which runs natively on the portable computing device. [⁋ 0058] The app allow user displaying, interacting with, and managing animations, loading text within SVG files, and loading dynamic text in the SVG files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Angorn with Anders, Cabanier and Jinbo, in order to animate an electronics greeting card as taught by Angorn, because it would have allow users to create an animated multi-media electronic greeting card and distribute to others.

Regarding Claim 22, Anders teaches the method of claim 21, wherein the location coordinates comprise horizontal and vertical coordinates ([⁋ 0042], recording values of one or more properties 136 of the plurality of objects to define the recorded state of the objects. For example, the properties 136 may include an x-axis value and a y-axis value [e.g., location coordinates] of the respective object on a grid).

Regarding Claim 25, Anders teaches the method of claim 21, further comprising adding to the graphic library file an animation end time of the at least one animation asset. ([⁋ 0022], defining an animation period the user may specify both a start time value and an end time value for the animation).

Regarding Claim 26, Anders in view of Cabanier and Angorn do not explicitly teach, however, Jinbo teaches   the method of claim 21, wherein the animation movement type is one of a straight line, repetitive or circular movement ([page 6, 1st paragraph] animation effect table includes basic motion identification information indicating identification information of the basic motion of the animation, a start time for designating the start time of the object motion, an end time for designating the end time of the object motion, and a reference for moving the object in parallel… although the operations shown as stationary, linear movement [e.g., movement type straight line], and broken line movement are shown, other movements such as stationary broken line movement, ROUND movement, mapping, that is, XY mapping, circular movement, elliptical movement, zigzag movement [e.g., movement type], etc. are newly added, and It may be changed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jinbo with Anders and Cabanier, in order to includes movement type information indicating movement of the animated object in a linear or circular or zigzag movement as taught by Jinbo, because it would have been an advantageous addition to the animated object properties that allow the object to move in various ways.

Claim 31 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Anders further discloses the system with computer-readable medium as required by the claim (see ⁋ 0026).

Claims 32, 35 and 36 are rejected under the same rationale as claims 22, 25, and 26, respectively.

Claims 23 and 33  are rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of  Cabanier, Jinbo and Angorn further in view of US Patent No. 5867175 (Katzenberger et al.).

Regarding Claim 23, Anders in view of  Cabanier, Jinbo and Angorn do not explicitly teach, however, Katzenberger teaches the method of claim 22, wherein the location coordinates further comprise z- order coordinates denoting a render order for overlapping objects ([C.2:L.5-7 and 17-18] display an animation of a graphical object (GOB) on a output device… Each screen element presented by the animated program on a screen is represented by a GOB.  [C.7:L.34-35 and 44-48] Each GOB 46 is a graphical object having a specified location on a display screen…. the graphical image of a GOB 46 is typically defined by a bitmap and corresponding Z-order values or depth values. For example, if two graphical images of separate GOBs overlap, the Z-order values define which graphical image is placed in front of the other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Katzenberger with Anders, Cabanier, Jinbo and Angorn, in order to includes Z-order value  to define which graphical image is placed in front of the other as taught by Katzenberger, because it would have allow to display one objects that hide part or all of other objects in a situation when the objects are overlapping.

Claim 33 is rejected under the same rationale as claim 23.

Claims 24 and 34  are rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of  Cabanier, Jinbo and Angorn further in view of US 2015/0170403 (Barcay).

Regarding Claim 24, Anders, Cabanier, Jinbo and Angorn do not explicitly teach, however, Barcay teaches  the method of claim 21, wherein the location coordinates comprise a plurality of coordinate sets, wherein each coordinate set corresponds to specific time
Barcay teaches [⁋ 0056], geographic environment an interactive environment displayed in a display window [⁋ 0057], geographic environment is determined based on geographic positioning data associated with a moving object to be visualized therein. …each geographic location may be associated with a timestamp [⁋ 0080], representing a moving object in the GIS is determined based on GPS data associated with the moving object. …the GPS data may be based on a user-input or programmed animation parameters for the moving object. …such GPS data may include, but is not limited to, a series of geographic location points (e.g., sets of latitude and longitude coordinates) and corresponding timestamps).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Barcay with Anders, Cabanier, Jinbo and Angorn, in order to includes plurality of location coordinates and corresponding timestamps for each coordinates as taught by Barcay, because it would have allow to display object moving along with the time.

Claim 34 is rejected under the same rationale as claim 24.

Claims 27 and 37  are rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of  Cabanier, Jinbo and Angorn further in view of US 2002/0007418 (Hegde).

Regarding Claim 27,  Anders in view of  Cabanier, Jinbo and Angorn do not explicitly teach, however, Hegde teaches the method of claim 21, further comprising separately transmitting an audio portion of the electronic greeting card ([⁋ 0086], divide multimedia content into separate files and streams (audio, video, text, and images), send them individually, and then have them displayed together as if they were a single multimedia stream. The ability to separate out the static text and images helps to make the multimedia content much smaller so that it doesn't take as long to travel over the network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hegde with Anders, Cabanier, Jinbo and Angorn, in order to divide multimedia content into separate streams and send them individually as taught by Hegde, because it would help to make the multimedia content much smaller so that it doesn't take as long to travel over the network.

Claim 37 is rejected under the same rationale as claim 27.

Claims 28 and 38  are rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of  Cabanier, Jinbo,  Angorn and Hegde further in view of US 2014/0172425 (Ostermann et al.).

Regarding Claim 28, Anders in view of  Cabanier, Jinbo,  Angorn and Hegde do not explicitly teach, however, Ostermann teaches the method of claim 27, wherein the animation start time [e.g., timestamp] is synchronized with the audio portion of the electronic greeting card ([⁋ 0034], the server streams the audio and related markup information such as phonemes, stress, word-boundaries, bookmarks with emoticons, and related timestamps. The recipient device renders the face model using the face model and the markup information and synchronously plays the audio streamed from the server. [⁋ 0055], When the sound delivered in the multi-media message is the voice of the sender, then the mouth movements of the animated entity must still be synchronized to make it appear as though the animated entity is speaking the words. This is accomplished by time stamping the sender audio message, labeling the sender audio message with the sender text message using aligner software and outputting the sender audio message with the appropriate video mouth movements for the animated entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ostermann with the references, in order to synchronize audio with other graphical objects based on the timestamp to output an animation as taught by Ostermann, because it would allow aligning all multimedia object with audio correctly to present an animated message.

Claim 38 is rejected under the same rationale as claim 28.

Claims 29 and 39  are rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of  Cabanier, Jinbo, Angorn and Hegde further in view of US Patent No. 5432900 (Rhodes et al.).

Regarding Claim 29,  Anders in view of  Cabanier, Jinbo, Angorn and Hegde do not explicitly teach, however Rhodes teaches the method of claim 27, wherein the audio portion is transmitted using a first application programming interface ("API") and the text is transmitted using a second API ([C.2:L.46-51] Rhodes teaches Application software interfaces through a graphics application program interface (API), a video API, and an audio API. These APIs provide a high level functional interface for the manipulation of graphics, video, and audio information. [C.5:L.61 to C.6:L.5]. APIs provide a means by which an application program may request service from system software through the functions provided in an API. …three APIs are generally provided: 1) graphics API, 2) a video API, and 3) an audio API. …Graphics API provides a list of public functions and corresponding calling parameters with which application software may create and manipulate graphics objects. Graphics objects typically include points, vectors, conical shapes, polygons, rectangles, blocks of text, arcs, and other shapes that may be represented in a two or three dimensional virtual space. [C.6:L.26-43], Audio API provides an interface between application software and audio driver. Audio API provides a set of interfaces for manipulating audio information that is processed by audio. The audio API provides a set of audio related functions with which application software may manipulate audio information. Since, Rhodes teaches using separate APIs for different type of data communication, therefore, it will be appreciated by those having ordinary skill in the art, that audio data can be communicated using audio API and text or other data can be communicated using graphics API).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rhodes with Anders, Cabanier, Jinbo and Angorn, in order to transmit audio data using audio API and text data using graphics API as taught by Rhodes, because it would allow dividing API functionalities between separate API, so that provide functionality that can be realized using different interface drivers. 

Claim 39 is rejected under the same rationale as claim 29.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of  Cabanier, Jinbo, Angorn and Hegde further in view of US 2020/0169540 (Krieger et al.) and US 2012/0173650 (Ye et al.).

Regarding Claim 30,  Anders in view of  Cabanier, Jinbo, Angorn and Hegde do not explicitly teach, however, Krieger teaches the method of claim 27, further comprising: storing the audio portion on a first server ([⁋ 0032], the client device upload the video [e.g., audio portion] to transcoding server. [⁋ 0048], the transcoding server 172 receives from the client computing device 120 the multimedia file); transmitting a request to transcode the audio portion, wherein the request includes a notification address ([⁋ 0024] client device send an upload request, where the request may include a request to upload, transcode and store the video. Contents of the request may comprise a description of the video, a type of service associated with the request, a description of the original encoding format used to encode the short video, a network address of the client device [e.g., a notification address], and one or more policies associated with the upload); transcoding the audio portion ([⁋ 0033], a transcoder module convert the short video from its original encoding digital format to the target encoding digital format. [see also Fig. 4, step 440, ⁋ 0050]; storing the transcoded audio portion on a second server ([⁋ 0034], the transcoding server upon completion of the transcoding process, store the transcoded multimedia file in one or more coupled storage systems 174. [see also Fig. 4, step 450, ⁋ 0051]. Since, Fig. 2 illustrates the storage system 174 is separated from the transcode server 172, thus, given the broadest reasonable interpretation, examiner considers the storage system 174 as a second server); notifying a first API of a location of the stored transcoded audio portion ([⁋ 0035], transcoding server send a job response to the client device upon completion of the upload, transcode and storage of the video, as transcoded, on the storage systems 174. …the job response may include one or more parameters indicating the completion of the upload; the parameters may include, inter alia, an identification of the location of the stored video. Since Krieger teaches in ⁋ 0037, “Although FIG. 2 illustrates a short video as a particular example of a multimedia file, this disclosure contemplates any other suitable types of multimedia file comprising, but not limited to, …a multimedia file may include a sound recording in the form of an audio file, a combination of video and audio, or any suitable combination of any suitable media”, therefore, Examiner considers ‘video' to read on ‘the audio portion’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Krieger with the references, in order to transcode audio/video data and store the transcoded data in a storage server and notify the user the location of the transcoded data as taught by Krieger, because it would allow uploading and transcoding media files and authorize the client computing device access to each of the identified transcoding servers for the upload of the multimedia file (Krieger, ⁋⁋ 0002, 0005)
Anders in view of  Cabanier, Jinbo, Angorn, Hegde and Krieger do not explicitly teach, however, Ye teaches transmitting the electronic greeting card to a recipient device based on the notification address ([⁋ 0002], communicate messages that include multimedia content [e.g., electronic greeting card], such as pictures or other types of graphics, audio, and streaming video content. [⁋ 0005], determining a recipient for the message and determining a device associated with the recipient. …sending the MMS message to the determined device at the associated device identifier); rendering the transcoded audio portion from the second server and decoding the transcoded audio portion, based on an operating environment of the recipient device, when the recipient device accesses the electronic greeting card ([⁋ 0025], a transcoder which transcodes messages from the first format to another language that may be used to create an MMS message, ….then convert the message to a binary MMS message for delivery to a user device. [⁋ 0026], determine one or more formats supported by a user device. Device information contain information on user devices. Such information may include formats supported by a user device that indicate the types of audio, graphic, or other multimedia formats that may be viewed by a device. [⁋ 0027], After obtaining device information for a user device, convert unsupported format types to a format understandable by the user device. [⁋ 0038], the message may be adapted by first transcoding the message to an intermediate format and then converting the message to a binary MMS format. …the message may be formatted to supported formats of the device. For example, audio files may be converted to an audio format supported by the device. As another example, graphics files may be converted to a graphic format supported by the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ye with the references, in order to communicate multimedia content to recipient and render and convert the  multimedia content to a format that supported by the recipient’s device  as taught by Ye, because it would ensure deliver the correct format of the multimedia content so that the recipient device can display the multimedia content. 

Claims 40 is rejected under 35 U.S.C. 103 as being unpatentable over Anders in view of  Cabanier, Jinbo, Angorn and Hegde further in view of Rhodes, Krieger and Ye.

Regarding Claim 40, Anders in view of  Cabanier, Jinbo, Angorn and Hegde do not explicitly teach, however Rhodes teaches the system of claim 37, further comprising: a first application programming interface ("API"), a second API, …wherein the audio portion is transmitted to the first API, the text is transmitted the second API ([C.2:L.46-51] Rhodes teaches Application software interfaces through a graphics application program interface (API), a video API, and an audio API. These APIs provide a high level functional interface for the manipulation of graphics, video, and audio information. [C.5:L.61 to C.6:L.5]. APIs provide a means by which an application program may request service from system software through the functions provided in an API. …three APIs are generally provided: 1) graphics API, 2) a video API, and 3) an audio API. …Graphics API provides a list of public functions and corresponding calling parameters with which application software may create and manipulate graphics objects. Graphics objects typically include points, vectors, conical shapes, polygons, rectangles, blocks of text, arcs, and other shapes that may be represented in a two or three dimensional virtual space. [C.6:L.26-43], Audio API provides an interface between application software and audio driver. Audio API provides a set of interfaces for manipulating audio information that is processed by audio. The audio API provides a set of audio related functions with which application software may manipulate audio information. Since, Rhodes teaches using separate APIs for different type of data communication, therefore, it will be appreciated by those having ordinary skill in the art, that audio data can be communicated using audio API and text or other data can be communicated using graphics API).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Rhodes with the references, in order to transmit audio data using audio API and text data using graphics API as taught by Rhodes, because it would allow dividing API functionalities between separate API, so that provide functionality that can be realized using different interface drivers.
Anders in view of  Cabanier, Jinbo, Angorn, Hegde and Rhodes do not explicitly teach, however, Krieger teaches a network (Fig. 1, network 160) having a processor (Fig. 5, Processor 5020, and a first server (Fig. 2, Transcode server 172); a second server (Fig.5, Storage System 174); the audio portion is stored on the first server, the audio portion is transcoded by the processor ([⁋ 0032], the client device upload the video [e.g., audio portion] to transcoding server. [⁋ 0048], the transcoding server 172 receives from the client computing device 120 the multimedia file. [⁋ 0024] client device send an upload request, where the request may include a request to upload, transcode and store the video. Contents of the request may comprise a description of the video, a type of service associated with the request, a description of the original encoding format used to encode the short video, a network address of the client device [e.g., a notification address], and one or more policies associated with the upload. ([⁋ 0033], a transcoder module convert the short video from its original encoding digital format to the target encoding digital format. [see also Fig. 4, step 440, ⁋ 0050], the transcoded audio portion is stored on the second server ([⁋ 0034], the transcoding server upon completion of the transcoding process, store the transcoded multimedia file in one or more coupled storage systems 174. [see also Fig. 4, step 450, ⁋ 0051]. Since, Fig. 2 illustrates the storage system 174 is separated from the transcode server 172, thus, given the broadest reasonable interpretation, examiner considers the storage system 174 as a second server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Krieger with the references, in order to transcode audio/video data and store the transcoded data in a storage server as taught by Krieger, because it would allow uploading and transcoding media files and authorize the client computing device access to each of the identified transcoding servers for the upload of the multimedia file (Krieger, ⁋⁋ 0002, 0005).
Anders in view of  Cabanier, Jinbo, Angorn, Hegde, Rhodes and Krieger do not explicitly teach, however, Ye teaches a recipient electronic device (Fig. 2, user devices 206, 208); the electronic greeting card is sent to the recipient electronic device, and, when the recipient device accesses the transmitted  electronic greeting card, the transcoded audio portion is rendered to the recipient electronic device and decoded based on the operating environment of the recipient device ([⁋ 0002], communicate messages that include multimedia content [e.g., electronic greeting card], such as pictures or other types of graphics, audio, and streaming video content. [⁋ 0005], determining a recipient for the message and determining a device associated with the recipient. …sending the MMS message to the determined device at the associated device identifier. ([⁋ 0025], a transcoder which transcodes messages from the first format to another language that may be used to create an MMS message, ….then convert the message to a binary MMS message for delivery to a user device. [⁋ 0026], determine one or more formats supported by a user device. Device information contain information on user devices. Such information may include formats supported by a user device that indicate the types of audio, graphic, or other multimedia formats that may be viewed by a device. [⁋ 0027], After obtaining device information for a user device, convert unsupported format types to a format understandable by the user device. [⁋ 0038], the message may be adapted by first transcoding the message to an intermediate format and then converting the message to a binary MMS format. …the message may be formatted to supported formats of the device. For example, audio files may be converted to an audio format supported by the device. As another example, graphics files may be converted to a graphic format supported by the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ye with the references, in order to communicate multimedia content to recipient and render and convert the  multimedia content to a format that supported by the recipient’s device  as taught by Ye, because it would ensure deliver the correct format of the multimedia content so that the recipient device can display the multimedia content. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “JSON or JavaScript Object Notation, is an open standard format that uses human readable text to transmit data objects consisting of attribute-value pairs.” [see, Applicant’s specification, para. 0060]